Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-8, drawn to a flexible substrate.
Group II, claim(s) 9-14, drawn to a method of manufacturing a flexible substrate.

[NOTE: claims 5-8 appear to be identical to claims 1-4, except that claim 5 corrects the obvious error in the R2 structures recited in claim 1.]

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
A lack of unity a posteriori can be established by demonstrating the lack of a special technical feature among the cited groups of inventions. The lack of a special technical feature can be established if the common technical feature among the cited groups of inventions does not define a contribution over the prior art. (See MPEP 1850, PCT Rule 13.2). In this case, the common technical feature is a flexible substrate as recited in claim 5. This common technical feature is known in the art: See Fukuda et al (JP 2012206382; included machine translation cited herein, with structures copied from the original document). 
Fukuda discloses a flexible substrate (technical field), comprising a base material and a planarization layer formed on the base material containing polyimide (translation p 2). The polyimide planarization layer of the base material disclosed by Fukuda corresponds to the presently recited polyimide film flexible base. Fukuda discloses that the surface roughness of the planarization layer is 5 nm or less, preferably 1 nm or less (p 4 of translation), which meets the presently claimed range of less than 1 nm.
Fukuda discloses a polyimide having a structural formula 

    PNG
    media_image1.png
    157
    211
    media_image1.png
    Greyscale
, 
and teaches that R1 and R2 that are repeated may be different. Fukuda names three preferred dianhydrides (R1) from the viewpoint of balance between linear thermal expansion and hygroscopic expansion coefficients, including 3,3’,4,4’-biphenyltetracarboxylic dianhydride (p 8, top, herein BPDA), which corresponds to the first presently recited structure of R1 and R3. 
Fukuda further names several suitable diamines (R2) including linear aliphatic diamines having 1 to 20 carbon atoms according to instant R4 (see p 9). Fukuda teaches that depending on desired physical properties, the diamine may be aliphatic in a range not exceeding 60 mol%, and teaches that preferably 33 mol% of the diamine units have one of the following structures: 

    PNG
    media_image2.png
    160
    504
    media_image2.png
    Greyscale
(p 10). 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide having a surface roughness of less than 1 nm from BPDA as the dianhydride and from a combination of any linear C1-20 aliphatic diamine named by Fukuda in an amount up to 60 mol%, with any of Fukuda’s preferred aromatic diamines as shown in [0090], e.g., p-phenylenediamine (corresponding to the last recited instant R2 structure). Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).
Fukuda further teaches that the molecular weight of the polyimide is 2000-1,000,000 in order to balance viscosity with film properties (p 11). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide as suggested by Fukuda from BPDA, p-phenylenediamine and linear aliphatic diamine, having any appropriate molecular weight within Fukuda’s claimed range, including a molecular weight corresponding to values of m1 and m2 within the presently recited range of 1-35,000. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
Therefore, because the common technical feature is known in the art, the common technical feature does not amount to a special technical feature. Because no special technical feature can be established for the cited groups of inventions, there is lack of unity among the cited groups of inventions.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766